PER CURIAM:
*138This claim was submitted on written stipulation that respondent is liable to claimant in the amount of $287.47 based upon the following facts.
Claimant is the owner of real property located near Reedsville in Preston County, W. Va. In the late fall of 1982, respondent erected a snow fence on claimant’s property with the permission of claimant. Respondent, in the process of removing the fence, negligently left fence posts in claimant’s field. Claimant was not aware that the posts had been left until his hay binder was damaged by driving over one of the posts.
The Court finds that respondent was negligent in failing to remove the fence posts and that this negligence was the proximate cause of the damages suffered by claimant. The Court, therefore, makes an award to claimant in the amount of $287.47.
Award of $287.47.